                UNITED STATES DISTRICT COURT FOR THE
                     MIDDLE DISTRICT OF FLORIDA
                           Jacksonville Division
CHARLOTTE COBB, an individual,                 )       Case No.: 3:19-cv-00897-BJD-JRK
                                               )
                                  Plaintiff,   )
                                               )
       v.                                      )
                                               )
MONSANTO COMPANY,                              )
                                               )
                              Defendant.       )
~~~~~~~~~~~~~~)

              MOTION FOR ADMISSION OF KEVIN P. SULLIVAN PRO
              HAC VICE AND WRITTEN DESIGNATION AND CONSENT
                                 TO ACT

       Pursuant to Local Rule 2.02(a) of this Court, Plaintiff Charlotte Cobb, by and

through her undersigned attorneys, moves this Court for an order allowing Kevin P.

Sullivan of Sullivan Law Firm, LLC to appear in this Court pro hac vice as co-counsel on

her behalf in the above-captioned lawsuit and states as follows:

       1.     Kevin P. Sullivan is an attorney licensed to practice law and is a member

of good standing in the state bar in the States of Washington and Oregon. A certificate

of good standing is attached hereto.

       2.     Kevin P. Sullivan is also admitted to practice and is in good standing in the

United States District Court for the Western District of Washington, the Eastern District

of Washington, and the District of Oregon.

       3.     Kevin P. Sullivan certifies that he has never been disbarred and is not cur-

rently suspended from the practice of law in the States of Washington and Oregon or

any other state, nor from any United States District Court or Court of Appeals.

       4.     Kevin P. Sullivan further certifies that he has not previously moved for

admission pro hac vice to appear in a proceeding in the United States District Court for

the Middle District of Florida.


                                                   1
       5.      Kevin P. Sullivan further certifies that he will make himself familiar with

and shall be governed by the local rules of this Court, the rules of professional conduct,

and all other requirements governing the United States District Court for the Middle

District of Florida and the Jacksonville Division.

       6.      Within fourteen days from the date of an order granting this motion, Kevin

P. Sullivan shall pay the Clerk of the United States District Court for the Middle District

of Florida an Attorney Special Admission Fee in the amount of $150.00 accompanied by

a copy of the Court's order. Upon payment of the fee, Kevin P. Sullivan shall file a

Notice of Compliance with the Clerk of the United States District Court.

       In support of Plaintiffs motion, Kevin P. Sullivan submits this Written Designation

and Consent to Act on the part of Christopher Shakib, and states as follows:

            1. Christopher Shakib, attorney for Plaintiff Charlotte Cobb, is an attorney

               with Terrell Hogan Yegelwel, P.A., located at 233 E Bay St,       5th   Floor,

               Jacksonville, Florida 32202-3452, whose telephone number is (904) 632-

               2424, and facsimile number is (904) 632-2027.

       2.      Mr. Shakib is a member in good standing of the Florida Bar and has been

admitted to practice before this court. Mr. Shakib's Florida Bar Number is 947865.

       3.      Mr. Shakib is a resident of Florida.

       4.      All notices and papers in this action may be served upon Mr. Shakib.

       5.      Mr. Shakib will be responsible for the progress of this case, including the

trial, in the event of default of Kevin P. Sullivan.




                                               2
       Wherefore, movant respectfully requests entry of an order authorizing the admis-

sion pro hac vice of Kevin P. Sullivan to represent Plaintiff in this case.

       Dated this 13th day of August, 2019.

                                               SULLIVAN LAW FIRM,             LLC


                                               By: ls/Kevin P. Sullivan
                                                    Kevin P. Sullivan, WSBA No. 11987
                                                    Pro hac vice applicant
                                                    701 Fifth Avenue, Suite 4600
                                                    Seattle, Washington 98104-7068
                                                    Phone:       (206)682-9500
                                                    Facsimile: (206) 260-2060
                                                    p.sullivan@su/livanlawfirm.org
                                                    Attorney for Plaintiff Charlotte Cobb
                                 CONSENT OF DESIGNEE

       Christopher Shakib, a member in good standing in the Middle District of Florida,

hereby consents to the foregoing designation of Kevin P. Sullivan, and agree to serve

as designee with whom the Court and opposing counsel may readily communicate

regarding the conduct of this case, and upon whom papers shall be served.

                                               TERRELL • HOGAN


                                               By:/s/ Christopher Shakib
                                                   Christopher Shakib
                                                   Florida Bar No. 947865
                                                   233 E Bay St Fl 8
                                                   Jacksonville, Florida 32202-3452
                                                   Phone:       (904) 632-2424
                                                   Facsimile: (904) 632-0549
                                                   shakib@terrel/hogan.com
                                                   Attorney for Plaintiff Charlotte Cobb
                               CERTIFICATE OF SERVICE

       I hereby certify that on Tuesday, August 13, 2019, I electronically transmitted the

foregoing document to the Clerk's Office using the PACER CM/ECF system for filing

and transmittal of a Notice of Electronic Filing to all parties of record.

                                               Isl Christopher Shakib


                                               3
 IN THE SUPREME COURT OF THE STATE OF WASIDNGTON

                                                            )
      IN THE MATIER OF THE ADMISSION                        )                    BARN0.11987
                                                            )
                           OF                               )                   CERTIFICATE
                                                            )
           KEVIN PATRICK SULLIVAN                           )                            OF
                                                            )
TO PRACTICE IN THE COURTS OF THIS STATE                     )                 GOOD STANDING
                                                            )




       I, Susan L. Carlson, Clerk of the Supreme Court of the State of Washington, hereby certify


                                 KEVIN PATRICK SULLIVAN

was regularly admitted to practice as an Attorney and Counselor at Law in the Supreme Court and

all the Courts of the State of Washington on October 27, 1981, and is now and has continuously

since that date been an attorney in good standing, and has a current status of active.



                                                 IN TESTIMONY WHEREOF, I have
                                                 hereunto set my hand and affixed
                                                 the seal of said Court this 5th day of
                                                 July, 2019.




                                                 Susan L. Carlson
                                                 Supreme Court Clerk
                                                 Washington State Supreme Court
